Appeal Dismissed and Memorandum Opinion filed October 11, 2022.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-22-00523-CR

                MARQUISHA ANITA WILLIAMS, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1419632

                         MEMORANDUM OPINION

      Appellant was granted an out-of-time appeal. See Ex parte Williams, No.
WR-93,337-01, 2022 WL 945792, at *1 (Tex. Crim. App. Mar. 30, 2022). The
deadline for filing the notice of appeal was thirty days from the date the Texas
Court of Criminal Appeals issued its mandate. See id. The mandate issued May 3,
2022. Accordingly, the notice of appeal was due June 2, 2022.
      Appellant’s notice of appeal was filed July 14, 2022, more than thirty days
later. See Tex. R. App. P. 26.1. No motion for extension of time to file the notice
of appeal was filed within fifteen days of the due date. See Tex. R. App. P. 26.3.

      A notice of appeal that complies with the requirements of Texas Rule of
Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). When a notice of
appeal is not filed within the 15-day period, the court of appeals can take no action
other than to dismiss the appeal for lack of jurisdiction. See id.

      On August 10, 2022, the parties were notified that the appeal was subject to
dismissal for want of jurisdiction unless a party demonstrated that the court has
jurisdiction. Appellant’s response does not demonstrate this court’s jurisdiction.

      We dismiss the appeal.



                                    PER CURIAM


Panel consists of Justices Jewell, Bourliot and Zimmerer.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2